EXHIBIT 10.3

Portions of this Exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934.
Such omissions are designated as ***.

AMENDMENT NO.3 TO

LICENSE AGREEMENT

DATED AS OF APRIL 13, 2002

BY AND BETWEEN

UNIGENE LABORATORIES, INC.

AND

SMITHKLINE BEECHAM CORPORATION

This Amendment No. 3 (“Amendment No. 3”) dated as of 23 Sept., 2004 (“Amendment
Date”), to the License Agreement, entered into as of the 13th of April, 2002,
and amended on January 16, 2003 and October 14, 2003 (referred to hereinafter as
the “Agreement”), by and between Unigene Laboratories, Inc. (“Unigene”), a
Delaware corporation, and SmithKline Beecham Corporation, a GlaxoSmithKline
company (“GSK”), a Pennsylvania corporation.

RECITALS:

WHEREAS, GSK and Unigene entered into the Agreement to provide for the license
grant by Unigene to GSK of certain Licensed Technology (as defined in the
Agreement) to discover, develop, make, have made, market, sell and import
certain Licensed Products (as defined in the Agreement) throughout the world
under the Unigene Patent Rights (as defined in the Agreement) and Unigene
Know-How (as defined in the Agreement); and

WHEREAS, GSK and Unigene have also entered into a Phase I Clinical Manufacture
and Supply Agreement dated November 20, 2002 (the “Phase I Agreement”); and

WHEREAS, pursuant to Section 11.10 of the Agreement, the Parties to the
Agreement may, by written instruments specifically referring to and executed in
the same manner as the Agreement, amend the Agreement; and

WHEREAS, the Parties hereto desire to amend the Agreement as provided herein,
and any capitalized terms used herein shall have the meaning set forth in the
Agreement;

NOW THEREFORE, for and in consideration of the premises and the mutual promises
and benefits contained herein, GSK and Unigene hereby agree as follows:

1. Exhibit C to the Phase I Agreement (Cost of Goods) is hereby amended to add
the 2004 and 2005 Cost of Goods set forth in Appendix A to this Amendment No. 3.



--------------------------------------------------------------------------------

2. Exhibit A to the Phase I Agreement (Current Manufacturing Process) is hereby
amended by replacing the existing Process Flow Diagram-PTH with the Process Flow
Diagram-PTH set forth in Appendix B to this Amendment No. 3.

3. Appendix B to the Agreement (the WorkPlan) is hereby amended to add the
activities regarding API set forth in Appendix C to this Amendment No. 3 at the
FTE costs set forth in Appendix C to this Amendment No. 3.

4. Article 1 of the Phase I Agreement is hereby amended to add the following new
section:

1.25. Commercially Reasonable Efforts means, with respect to a Party, the
efforts and resources which would be used (including without limitation the
promptness in which such efforts and resources would be applied) by that Party
consistent with its normal business practices, which in no event shall be less
than the level of efforts and resources standard in the pharmaceutical industry
for a company similar in size and scope to such Party, with respect to a product
or potential product at a similar stage in its development or product life
taking into account efficacy, safety, commercial value, the competitiveness of
alternative products of third parties that are in the marketplace or under
development, and the patent and other proprietary position of such product.

5. Section 2.3 of the Phase I Agreement is hereby amended by replacing the
current language with the following language in lieu thereof:

Unigene shall supply GSK at least four (4) batches of API (two (2) batches shall
be cGMP grade and two (2) shall be process development batches). Unigene shall
use its Commercially Reasonable Efforts to achieve a fermentation batch yield of
***. The Parties agree and acknowledge that one Changeover shall be required
before supply of the first batch. Any batches in excess of four (4) shall be
supplied pursuant to the terms of this Agreement, including but not limited to,
Article 4.6(b).

6. Article 2 of the Phase I Agreement is hereby amended to add the following new
section:

2.9. GSK Equipment. In order to support the manufacture of GSK material
requirements, GSK will purchase and Unigene will install *** Columns, including
spare parts therefore (the “Columns”), in the facility. The Parties agree that
the Columns are the property of GSK and will be used solely for the purpose of
manufacturing GSK material requirements. Following receipt of written
notification from GSK that Unigene will no longer be producing API for GSK for
any purpose, GSK will notify Unigene of whether GSK intends to: a) keep the
Columns and have them removed from the Unigene facility(ies) or, b) offer the
Columns for sale to Unigene. The parties will negotiate in good faith a price
for the purchase of the Columns by Unigene, said price not to exceed the
depreciated value of the Columns (straight-line depreciation over ten
(10) years) minus

 

- 2 -



--------------------------------------------------------------------------------

Unigene’s actual FTE costs for their assembly and installation/operation
qualification. In the event GSK elects to keep the Columns and have them removed
from the Unigene facility or, if the parties are unable to agree on a good faith
purchase price, GSK will: a) reimburse Unigene for its actual FTE costs incurred
for assembly and installation/operation qualification and, (b) reimburse Unigene
for its actual FTE costs of disassembling and unpacking the Columns prior to
their return and, c) pay for any associated shipping costs incurred to ship the
Columns via a GSK-approved carrier.

7. For the avoidance of doubt, the Parties agree and acknowledge that GSK has
ordered the Columns identified in Section 6 of this Amendment and the Columns
will be shipped directly to Unigene for installation.

8. Section 11.1 of the Phase I Agreement is hereby is amended to replace the
words “twenty-four (24) months” with the words “thirty (30) months.”

9. This Amendment No. 3 may be executed in two (2) or more counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be duly
executed by their authorized representatives as of the Amendment Date.

 

UNIGENE LABORATORIES, INC.    

SMITHKLINE BEECHAM CORPORATION,

a GlaxoSmithKline Company

By:  

/s/ Ronald S. Levy

    By:  

/s/ John Knighton

Name:   Ronald S. Levy     Name:   John Knighton Title:   Executive Vice
President     Title:   Director, GSK

 

- 3 -



--------------------------------------------------------------------------------

Appendix A

COST OF GOODS

The Cost of Goods* for API manufactured pursuant to the Agreement for the 2004
and 2005 calendar years is:

***

***

 

*

Cost of Goods is subject to revisions as set forth in Article 2 of the
Agreement.

 

- 4 -



--------------------------------------------------------------------------------

Appendix B

CURRENT MANUFACTURING PROCESS – PROCESS FLOW DIAGRAM

PROCESS FLOW DIAGRAM - PTH

 

Process Steps

   Step
#   

Molecular

Form of

Product

  

Batch Records

Fermentation

   1      

*** (Shake Flask Inoculum),

*** (Fermentation to

        Harvesting)

Harvest

   2      

***

   3    rPTH-***    *** (Capture)

***

   4      

***

(Purified PTH)

***

   5      

***

   6      

***

   7    rPTH   

***

   8      

***

   9      

***

   10       *** (Parathyroid Hormone)

Bulk Parathyroid Hormone

        



--------------------------------------------------------------------------------

Appendix C

WORKPLAN OF UNIGENE ACTIVITIES AND FTE REQUIREMENTS

 

     ESTIMATED
PERIOD    DURATION     UNIGENE
STAFF     MAXIMUM
COST ($)  

DEVELOPMENT ACTIVITY PRIOR TO PHASE II

         

MANUFACTURING CAMPAIGN

         

Replacement of *** with *** and Optimization of *** reaction

   May 04 –July 04    7 weeks     * **   * **

Development of *** to replace *** in process steps *** and ***

   July 04 – Sep 04    9 weeks     * **   * **                  

SUB TOTAL

      16 weeks       * **

TECHNOLOGY TRANSFER[1]

         

Unigene to work with GSK on validation and technology transfer prior to phase
III clinical studies.

   TBC    * **   * **   * **

Unigene to work with GSK on NDA preparation, validation and technology transfer
at or beyond phase III clinical studies.

   TBC    * **   * **   * **

 

[1] Timing of technology transfer dependent on manufacturing strategy to be
determined. The two options are mutually exclusive and NOT additive.

 

- 6 -